DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-2, 5 and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to make the connector combined with a lower end of the lift pin and a load sensor provided under the connector that is combined with the lower end of the lift pin, such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2008/0124200 to Lee et al and United States Patent Application No. 2008/0124200 to Lee et al in view of United States Patent Application No. 2010/0163403 to Kitada.
	Specifically, the teachings of Lee on its own fulfills the limitations of Claims 16-18 as it does not rely on Hao, and Kitada resolves the issues of the flange.
	Thus the rejection is made FINAL below.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2008/0124200 to Lee et al.
In regards to Claim 16, Lee teaches a lift apparatus for moving an object/substrate up Fig. 9-14 in a substrate processing apparatus (Fig. 9, 151), the lift apparatus comprising a body 153 configured to support the object while a lift hole 153H, included in the body, is overlapped by the object in a vertical direction (as shown in Fig. 9-14), a lift pin 154A configured to move the object up and down by moving up and down the lift hole in a vertical direction(as shown in Fig. 1A-1B), a bellows 159 comprising a flexible pipe provided under the body, as broadly recited, a connector combined with a lower end of the lift pin in the flexible pipe and configured to interfere with downward movement of the lift pin (as it is a spring) and to allow at least one from amount rotation, sliding and tilting of the lift pin (as it is an elastic member [0057-0064]; a load sensor 161A provided under the connector (as it is connected lower than Fig. 10A,10B, that is combined with the lower end of the lift pin and configured to measure vertical load generated in accordance with movement of the lift pin and to generate load information (displacement sensing means, [0061-0087], as per the methodology of Fig. 14 where there is a displacement of the lift pins detected [0061-0066]); an actuator (motor 158) configured to move the lift pin up and down [0057]; and a controller 164 connected to the load sensor and configured to determine at least one of a magnitude of load applied to the object and contact initiation point between the object and the lift pin based on the load information, [0061-0075, 0029-0090, see Fig. 14].  
In regards to Claim 17, Lee teaches a controller 164 connected to the load sensor and configured to determine at least one of a magnitude of load applied to the object and a contact initiation point between the object and the lift pin based on the load information, as it detects if the substrate is presented or broken (different loads), and wherein the connector allows at least one from among sliding and tilting of the lift pin, as the connector of Hao has gaps for sliding and tilting,  [0061-0075, 0029-0090, see Fig. 14].  
In regards to Claim 18, Lee teaches the object is a substrate and the controller is configured to analyze the magnitude of load applied to the substrate and control up and down movement of the lift pin based or the load information, as per the rejection of Claim 16-17 above, and as per Fig. 8 and Fig. 14 of Lee.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0124200 to Lee et al in view of United States Patent Application No. 2010/0163403 to Kitada.
In regards to Claim 1, Lee teaches a lift apparatus for moving an object/substrate up Fig. 9-14 in a substrate processing apparatus (Fig. 9, 151), the lift apparatus comprising a body 153 configured to support the object while a lift hole 153H, included in the body, is overlapped by the object in a vertical direction (as shown in Fig. 9-14), a lift pin 154A configured to move the object up and down by moving up and down the lift hole (as shown in Fig. 1A-1B), a bellows 159 provided under the body and including an upper flange, a lower flange spaced apart from the upper flange in the vertical direction, and a flexible pipe interposed between the upper flange and the lower flange at surrounding at least a part of the lift pin:

    PNG
    media_image1.png
    370
    534
    media_image1.png
    Greyscale
, 
a connector combined with a lower end of the lift pin in the flexible pipe and configured to interfere with downward movement of the lift pin (as it is a spring) and to allow at least one from amount rotation, sliding and tilting of the lift pin (as it is an elastic member [0057-0064]; a load sensor 161A provided under the connector (as it is connected lower than Fig. 10A,10B, that is combined with the lower end of the lift pin and configured to measure vertical load generated in accordance with movement of the lift pin and to generate load information (displacement sensing means, [0061-0087], as per the methodology of Fig. 14 where there is a displacement of the lift pins detected [0061-0066]); an actuator (motor 158) configured to move the lift pin up and down [0057]; and a controller 164 connected to the load sensor and configured to determine at least one of a magnitude of load applied to the object and contact initiation point between the object and the lift pin based on the load information, [0061-0075, 0029-0090, see Fig. 14]. Lee expressly teaches that this system detects the presence of a substrate before another substrate is introduced into the chamber, which can damage one or both of the substrate is not performed [0032-0033].
Lee does not expressly teach that the upper flange of the bellows is combined with a lower portion of the body.
Kitada teaches a lift apparatus Fig. 3 wherein the base (251, 307, 306, wherein 307 and 251 are connected such that the sealing is airtight [0065-0066]) has lift holes 310 with lift pins 260 therein and a bellows comprising an upper flange (top of 301 connecting with 302) and connecting with a lower portion of the body (as it is connected to 306), a lower flange (bottom of 301 with 302) spaced apart from the upper flange in the vertical direction; and a flexible pipe (body of 30 between 302) interposed between the upper flange and the lower flange and surrounding at least a part of the lift pin (As shown in Fig. 3, [0031-0126]. Kitada further teaches an airtight seal prevents alien substances and metal contaminations [0008-0023].
	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to the connection of the bellows to the bottom of the base or to make the base connected to overall bottom of chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c). Furthermore, because Kitada teaches an airtight seal with the connections and bellows therein, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Lee with the teachings of Kitada to create an airtight seal to prevent contamination. See MPEP 2143 Motivation A. Thus, rearranging to create the airtight seal, including the flanges and the base, would thus fulfill the claimed limitations. The resulting apparatus fulfills the limitations of the claim. 
	In regards to Claim 2, Lee in view of Kitada teaches the load sensor is in the flexible pipe, as per the teachings of Lee Fig. 9 above.
In regards to Claim 8, Lee in view of Kitada teaches the object is a substrate and the controller is configured to analyze the magnitude of load applied to the substrate and control up and down movement of the lift pin based or the load information, as per the rejection of Claim 1 above, and as per Fig. 8 and Fig. 14 of Lee.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0124200 to Lee et al in view of United States Patent Application No. 2010/0163403 to Kitada, and in further view of United States Patent Application No. 2002/0011204 to Gujer et al.
The teachings of Lee in view of Kitada are relied upon as set forth in the above 103 rejection.
	In regards to Claim 5 and 20, Lee in view of Kitada do not expressly teach the connector comprises a lower support in which a mounting hole is formed, a rotating body positioned in the mounting hole and comprising a curved contact configured to contact an internal bottom surface of the lower support at one point and a joint that extends upward from the curved contact and in which a combining hole for fitting the lift pin is formed; and an upper support that covers the rotating body on the lower support,  the upper support including a through hole in which a lift pin is positioned, wherein an internal side surface of the lower support and an external side surface of the rotating body are spaced apart from each other.
 	Gujer teaches a lift pin with a connector 408, 418, 420, 422, 424, 426 Fig. 4, 5A which comprises a lower support 408 in which a mounting hole is formed (by inner surfaces of 510a), a rotating body 422 positioned in the mounting hole (rotating based on the gaps between 510a and 422 and the circumferences presented therein and thus capable of rotation) and comprising a curved contact (outer circumference of 422) configured to contact an internal bottom surface of the lower support at one point (as 506a snaps over 422 [0042]) and a joint 509 that extends upward from the curved contact (top of 422 and 506a) and in which a combining hole (inside of 510b) for fitting the lift pin is formed (as 404 fits inside of 420); and an upper support 502b that covers the rotating body on the lower support (as it is above 422), the upper support 502b including a through hole (hole between prongs of 502b which cuts into the hole of 510b) in which a lift pin 404 is positioned, wherein an internal side surface of the lower support and an external side surface of the rotating body are spaced apart from each other (as shown by the gap of 422 to 510a) [0022-0047]. 
Gujer teaches that having this kind of connector allows for greater open tolerance of the lift pin component and less binding of the lift pins [0046].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Lee in view of Kitada, by substituting the connector of Lee in view of Kitada with the connector of Gujer. One would be motivated to do so for the predictable result of creating a lift pin with greater open tolerance and less binding of the lift pins. See MPEP 2143, Motivation B.
The resulting apparatus fulfills the limitations of the claim. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0124200 to Lee et al in view of United States Patent Application No. 2010/0163403 to Kitada, and in further view of United States Patent Application No. 2018/0166259 to Ueda.
The teachings of Lee in view of Kitada are relied upon as set forth in the above 103 rejection.
In regards to Claim 9, Lee in view of Kitada do not expressly teach the object is a movable ring, and the controller is configured to determine the contact initiation point between the movable ring and the lift pin and control the actuator so that the lift pin is at the contact initiation point based on the load information.  
It is noted that the lifting pins of Lee in view of Kitada detect a displacement of the lifting pins, which can be applied to any lifting pin structure, not just that of a lifting pin structure for substrates.
Ueda teaches that lift pins 172 Fig. 1 can be used for a substrate W or for a ring 124 that is movable via lift pins 182 [0025-0034].
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As it is known to provide a lift pins to a focus ring that is movable, as taught by Ueda such that lift pins are the mechanism for moving said focus ring, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of Lee in view of Kitada to apply the lifting pin structures therein to a focus ring. One would be motivated to do so for the predictable result of being able to determine the presence of a focus ring over or on the lifting pins of Ueda. See MPEP 2143, Exemplary Rationale A. The resulting apparatus would have the object is a movable ring, and the controller is configured to determine the contact initiation point between the movable ring and the lift pin and control the actuator so that the lift pin is at the contact initiation point based on the load information, as the combined teachings of Lee in view of Kitada would result in applying the displacement sensor and bellows to the ring lifting pins of Ueda. 
Furthermore, it is noted that the teachings of Ueda expressly teach that the lift pins can be used to lift a substrate or a focus ring, it is noted that the teachings of Lee in view of Kitada can be applied to the focus ring, or the substrate, or both, as the lifting pins are present for both areas of the support. 
The resulting apparatus fulfills the limitations of the claim. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2018/0166259 to Ueda in view of United States Patent Application No. 2008/0124200 to Lee et al.
In regards to Claim 10, Ueda teaches a substrate processing apparatus 100 Fig. 1 comprising a process chamber 102 configured to regulate a process space (interior of 102) for processing a substrate W; a processing gas supply 142 connected to the process chamber 102 and configured to supply a processing gas for processing the substrate in the process space [0037-0040]; a plasma generator 130, 150 configured to form plasma in the process space [0043], an electrostatic chuck 120 provided in the process space and configured to support the substrate [0029]; at least one lift (implicit in the raising and lowering of pins 172, 182) configured to move on of the substrate W and a movable ring 124 surrounding the electrostatic chuck up and down, wherein each of the least one lift comprises 
a body (114, 115) in which a lift hole 116a overlapped by one of the substrate W and the movable ring 124 in a vertical direction is formed a lift pin configured to move in the lift hole in the vertical direction and to move one of the substrate and the movable ring in the vertical direction is formed (as shown in Fig. 1-3), 
a lift pin 172, 182 configured to move in the lift hole in the vertical direction and to move one of the substrate and the movable ring in the vertical direction (as shown in Fig. 1-9) [0025-0066].
Ueda does not expressly teach a bellows combined with a lower portion of the body, a connector combined with a lower portion of the lift pin in the bellows and configured to interfere with downward movement of the lift pin and to allow at least one from among rotation, sliding ,and tilting of the lift pin, a load sensor provided under the connector and configured to measure vertical load generated in accordance with movement of the lift pin and to generate load information and an actuator configured to move the lift pin up and down.
Lee teaches a lift apparatus for moving an object/substrate up Fig. 9-14 in a substrate processing apparatus (Fig. 9, 151), the lift apparatus comprising a body 153 configured to support the object while a lift hole 153H, included in the body, is overlapped by the object in a vertical direction (as shown in Fig. 9-14), a lift pin 154A configured to move the object up and down by moving up and down the lift hole (as shown in Fig. 1A-1B), a bellows 159 provided under the body and including an upper flange, a lower flange spaced apart from the upper flange in the vertical direction, and a flexible pipe interposed between the upper flange and the lower flange at surrounding at least a part of the lift pin:

    PNG
    media_image1.png
    370
    534
    media_image1.png
    Greyscale
, 
a connector combined with a lower end of the lift pin in the flexible pipe and configured to interfere with downward movement of the lift pin (as it is a spring) and to allow at least one from amount rotation, sliding and tilting of the lift pin (as it is an elastic member [0057-0064]; a load sensor 161A provided under the connector (as it is connected lower than Fig. 10A,10B, that is combined with the lower end of the lift pin and configured to measure vertical load generated in accordance with movement of the lift pin and to generate load information (displacement sensing means, [0061-0087], as per the methodology of Fig. 14 where there is a displacement of the lift pins detected [0061-0066]); an actuator (motor 158) configured to move the lift pin up and down [0057]; and a controller 164 connected to the load sensor and configured to determine at least one of a magnitude of load applied to the object and contact initiation point between the object and the lift pin based on the load information, [0061-0075, 0029-0090, see Fig. 14]. Lee expressly teaches that this system detects the presence of a substrate before another substrate is introduced into the chamber, which can damage one or both of the substrate is not performed [0032-0033].
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. Thus, It would be obvious to one of ordinary skill in the art, to have modified the lift pins of Ueda with the lift pins of Lee. One would be motivated to do so for the predictable result of to detect the presence of a substrate before another substrate is introduced into the chamber. See MPEP 2143, Motivation A.
 Furthermore, Lee expressly teaches a lift that is structural defined vs. implicit in the functionality of the lift pins, i.e., generic. 
The resulting apparatus fulfills the limitations of the claim. 
 In regards to Claim 11, Ueda in view of Lee teaches the object is a substrate and the controller is configured to analyze the magnitude of load applied to the substrate and control up and down movement of the lift pin based or the load information, as per the rejection of Claim 10 above, and as per Fig. 8 and Fig. 14 of Lee.
In regards to Claim 12, Ueda in view of Lee teaches that the lift pins of 172 and the lift pins of 182 can be separately raised and lowered (as shown in Fig. 1, where 182 is not raised by 172 is raised), such that there is a first lift and a second lift, as they need two different mechanisms for lifting the two sets of lift pins, such that the controller is configured separately control the lift pin of the first lift and the lift pin of the second lift based on first load (or presence of substrate/ring) and second load (or presence of substrate/ring) respectively measured by the load sensor of the first lift and load sensor of the second lift, as per the teachings of Lee’s sensor, and in in the rejection of Claim 10 above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2018/0166259 to Ueda in view of United States Patent Application No. 2008/0124200 to Lee et al, as applied to Claim 10 above, and in further view of United States Patent Application No. 2002/0011204 to Gujer et al.
The teachings of Ueda in view Lee are relied upon as set forth in the above 103 rejection.
	In regards to Claim 13, Ueda in view of Lee do not expressly teach the connector comprises a lower support in which a mounting hole is formed, a rotating body positioned in the mounting hole and comprising a curved contact configured to contact an internal bottom surface of the lower support at one point and a joint that extends upward from the curved contact and in which a combining hole for fitting the lift pin is formed; and an upper support that covers the rotating body on the lower support,  the upper support including a through hole in which a lift pin is positioned, wherein an internal side surface of the lower support and an external side surface of the rotating body are spaced apart from each other.
 	Gujer teaches a lift pin with a connector 408, 418, 420, 422, 424, 426 Fig. 4, 5A which comprises a lower support 408 in which a mounting hole is formed (by inner surfaces of 510a), a rotating body 422 positioned in the mounting hole (rotating based on the gaps between 510a and 422 and the circumferences presented therein and thus capable of rotation) and comprising a curved contact (outer circumference of 422) configured to contact an internal bottom surface of the lower support at one point (as 506a snaps over 422 [0042]) and a joint 509 that extends upward from the curved contact (top of 422 and 506a) and in which a combining hole (inside of 510b) for fitting the lift pin is formed (as 404 fits inside of 420); and an upper support 502b that covers the rotating body on the lower support (as it is above 422), the upper support 502b including a through hole (hole between prongs of 502b which cuts into the hole of 510b) in which a lift pin 404 is positioned, wherein an internal side surface of the lower support and an external side surface of the rotating body are spaced apart from each other (as shown by the gap of 422 to 510a) [0022-0047]. 
Gujer teaches that having this kind of connector allows for greater open tolerance of the lift pin component and less binding of the lift pins [0046].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Ueda in view of Lee, by substituting the connector of Ueda in view of Lee with the connector of Gujer. One would be motivated to do so for the predictable result of creating a lift pin with greater open tolerance and less binding of the lift pins. See MPEP 2143, Motivation B.
The resulting apparatus fulfills the limitations of the claim. 
	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0124200 to Lee et al, and in further view of United States Patent Application No. 2018/0166259 to Ueda.
The teachings of Lee are relied upon as set forth in the above 102 rejection.
In regards to Claim 19, Lee does not expressly teach the object is a movable ring, and the controller is configured to determine the contact initiation point between the movable ring and the lift pin and control the actuator so that the lift pin is at the contact initiation point based on the load information.  
It is noted that the lifting pins of Lee detect a displacement of the lifting pins, which can be applied to any lifting pin structure, not just that of a lifting pin structure for substrates.
Ueda teaches that lift pins 172 Fig. 1 can be used for a substrate W or for a ring 124 that is movable via lift pins 182 [0025-0034].
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As it is known to provide a lift pins to a focus ring that is movable, as taught by Ueda such that lift pins are the mechanism for moving said focus ring, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of Lee to apply the lifting pin structures therein to a focus ring. One would be motivated to do so for the predictable result of being able to determine the presence of a focus ring over or on the lifting pins of Ueda. See MPEP 2143, Exemplary Rationale A. The resulting apparatus would have the object is a movable ring, and the controller is configured to determine the contact initiation point between the movable ring and the lift pin and control the actuator so that the lift pin is at the contact initiation point based on the load information, as the combined teachings of Lee would result in applying the displacement sensor and bellows to the ring lifting pins of Ueda. 
Furthermore, it is noted that the teachings of Ueda expressly teach that the lift pins can be used to lift a substrate or a focus ring, it is noted that the teachings of Lee can be applied to the focus ring, or the substrate, or both, as the lifting pins are present for both areas of the support. 
The resulting apparatus fulfills the limitations of the claim. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0124200 to Lee et al in view of United States Patent Application No. 2002/0011204 to Gujer et al.
The teachings of Lee are relied upon as set forth in the above 102 rejection.
	In regards to Claim 20, Lee do not expressly teach the connector comprises a lower support in which a mounting hole is formed, a rotating body positioned in the mounting hole and comprising a curved contact configured to contact an internal bottom surface of the lower support at one point and a joint that extends upward from the curved contact and in which a combining hole for fitting the lift pin is formed; and an upper support that covers the rotating body on the lower support,  the upper support including a through hole in which a lift pin is positioned, wherein an internal side surface of the lower support and an external side surface of the rotating body are spaced apart from each other.
 	Gujer teaches a lift pin with a connector 408, 418, 420, 422, 424, 426 Fig. 4, 5A which comprises a lower support 408 in which a mounting hole is formed (by inner surfaces of 510a), a rotating body 422 positioned in the mounting hole (rotating based on the gaps between 510a and 422 and the circumferences presented therein and thus capable of rotation) and comprising a curved contact (outer circumference of 422) configured to contact an internal bottom surface of the lower support at one point (as 506a snaps over 422 [0042]) and a joint 509 that extends upward from the curved contact (top of 422 and 506a) and in which a combining hole (inside of 510b) for fitting the lift pin is formed (as 404 fits inside of 420); and an upper support 502b that covers the rotating body on the lower support (as it is above 422), the upper support 502b including a through hole (hole between prongs of 502b which cuts into the hole of 510b) in which a lift pin 404 is positioned, wherein an internal side surface of the lower support and an external side surface of the rotating body are spaced apart from each other (as shown by the gap of 422 to 510a) [0022-0047]. 
Gujer teaches that having this kind of connector allows for greater open tolerance of the lift pin component and less binding of the lift pins [0046].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Lee, by substituting the connector of Lee with the connector of Gujer. One would be motivated to do so for the predictable result of creating a lift pin with greater open tolerance and less binding of the lift pins. See MPEP 2143, Motivation B.
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2019/0035671 to Ha et al, which expressly teaches the bellows and ball joint to a lifting pin apparatus. The Examiner notes that this particular prior art reference teaches the flange, the ball joint for tilting, the tilting problem, the electrostatic chuck and structures of the support and more:

    PNG
    media_image2.png
    291
    478
    media_image2.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716